Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Raij (US 20090012373) in view of Chao (US 20190066537).
Regarding claim 1, Raij discloses, an audio-video conference system (abstract and Paragraph 24), comprising:

an portable external station, located at a patient's location (Fig. 1, el. 900 and Paragraph 21), the external station comprising at least one measurement device and at least one data interface for receiving patient data obtained through measurement using at least one medical measurement device on the patient {Paragraph 21: wrist clinic (or presence information module 900) for interacting with the patient/customer to provide medical monitoring functions like: heart rate, ECG, blood pressure, heart rhythm regularity, respiratory rate, Oxygen saturation (SpO2), and body temperature. These kinds of devices are readily available} and
 at least one additional station is connectable to the base station (see Fig. 1,,el 650, 200, 700; there are network connection that connect the station of the user in his house with the multiple facilities and Paragraph 21-22), 

Raij teach the external station is wrest band which is inherently means it is portable
Raij does not teach the external station is portable and the medical measurement device is operated by an on-site individual other than the patient.

Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Raij with Chao in order to improve the system and increase system reliability and insure providing help to the user. 
Regarding claim 2, Raij in view of Chao discloses, wherein at least one additional station is connectable to the base station in real time, wherein the operator of the additional station presents the patient data visually and/or audibly (Raij: Paragraph 21; the contact center 550 can determine the "patient file" from a database 600 before passing the case further to the doctor 650).

Regarding claim 4, Raij in view of Chao discloses, wherein the base station, the external station, and the additional station respectively have at least one send, receive, display and/or playback feature for visual and/or audible signals and/or measurement data (Raij: abstract, Paragraph 9 and see Fig. 1, all devices has a screen to display the data).
Regarding claim 5, Raij in view of Chao discloses, wherein the external station comprises at least one of: an ECG, in particular a smartphone/smartwatch-ECG, a stethoscope, a dermatoscope, an endoscope, a digital camera and a pulsoximeter, which respectively include a data interface for wired and/or wireless transmission of measured vital signs via the data interface to the external station (Raij Paragraph 21).
Regarding claim 6, Raij in view of Chao discloses, wherein the external station comprises at least one digital camera and one 
Regarding claim 7, Raij in view of Chao discloses, wherein the external station includes at least one digital camera and one data interface for wired and/or wireless transmission of measured vital signs via the data interface to the external station (Raij: abstract, Paragraph 9, 17, 21, 27).
Regarding claim 13, a method for implementation of a telemedicine audio-visual conferencing system, comprising the steps of: providing a base station located at a medical practice location, a portable external station comprising a medical measurement device; transporting the portable external station to a patient location via an operator; establishing communicative audio-visual connection between the base station and the external station; transmitting real-time patient data obtained by the medical measurement device from the external station to the base station (see claim 1 rejection, and especially Chao 
Regarding claim 14, Raij in view of Chao discloses, providing an additional station; transmitting real-time patient data obtained through from the external station to the additional station; and establishing a three-way audio-visual connection between the base station, the external station, and the additional station; wherein the additional station is operated by a medical specialist (Raij: Paragraph 20: real time connections to multiple parties and they may connect the call to a doctor, to a hospital, or to a paramedic. The connection may be a multiparty connection, so that the contact center operator can help the customer to explain his/her needs to a doctor. The contact center 550 may help the customer for any problem, for example the center 550 
Regarding claim 15, Raij in view of Chao discloses, wherein the evaluation of the findings is carried out in real time by the operator of the base station (Raij: Paragraph 20-21).
Regarding claim 16, Raij in view of Chao discloses, wherein the operator of the external station is a nurse, a caregiver, and/or another technically instructed person (Chao: Fig. 6, el. 59).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Raij (US 20090012373) in view of Chao (US 20190066537) in view of Patwardhan (US 20190133513).
Regarding claim 17, Raij in view of Chao discloses, the external station.

Patwardhan teaches a mobile phone endoscopy attachment, a mobile phone dermatoscope attachment, and an endoscope (Paragraph 70).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Raij with Patwardhan in order to improve the system and increase system reliability and insure providing help to the user timely.
Conclusion







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652